DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/IB2017/057166 filed November 16, 2017, which claims foreign priority to SWEDEN Document No. 1651513-2 filed November 18, 2016.
Status
This Office Action is in response to Applicants' Amendment and Arguments filed on September 29, 2021 in which Claim 7 is cancelled, Claims 1 and 12 are amended to change the breadth and scope of the claims, and new Claim 21 is added.  Claims 1-6 and 8-21are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed September 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn
Applicant's arguments, see page 1, 1st – 3rd paragraphs of the Remarks, filed September 29, 2021, with respect to Claims 1-20 have been fully considered and are persuasive. The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed September 29, 2021.

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on September 29, 2021, wherein the limitations in pending independent Claims 1 and 21 as amended now have been changed; Claims 2-6 and 8-20 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth and scope of Claim 1 has been changed.  Therefore, rejections from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (JP 2010-201414 A, provided with the attached PTO-892) in view of Kim et al (US Publication No. 20150053113 A1, provided with the attached PTO-892) and Dowell et al (US Patent No. 4,150,697).
Applicant claim a method for making a film comprising microfibrillated cellulose (MFC), wherein the film is especially suitable for a tropical environment, the method comprising the steps of: - providing a suspension comprising microfibrillated cellulose (MFC); - forming a film from said suspension, wherein the film has a solid content above 40%; - heating the film quickly with flame treatment or plasma treatment, such that a surface activation takes place on the film; wherein the heat treatment of the film is shorter than 10s, and - cooling the film to form a treated film, wherein the surface of the treated film has a decreased low oxygen transmission rate (OTR) value and a higher moisture resistance relative to the film before the flame treatment or plasma treatment.
The Mukai et al JP publication discloses preparing a suspension containing cellulose fibers and form a film-like material (wet and flowable state) of the suspension containing the cellulose fibers (see paragraph no. [0039]).  The cellulose fiber suspension is applied on a substrate such as a glass plate, where a film shaped body can be obtained by heating and drying, and then peeling off from the substrate (see paragraph no. [0040]). As the apparatus for drying with heating, the Mukai et al JP publication discloses that a known method can be used and discloses examples thereof, which include an electric drying furnace (a natural convention type of force convection type), a drying furnace in a hot air circulation type, a drying furnace using a combination of heating with a far-infrared ray and circulation of hot air, and a vacuum drying furnace capable of reducing the pressure while heating (see paragraph no. [0049]).  The Mukai et al JP publication discloses the cellulose fiber having an average fiber diameter of 200 nm (see Claim 1), a moisture content of the film being dried to 1 to 90% (see Claim 2), and a heating temperature of 50 to 250ºC (see Claim 3), which embraces the microfibrillated cellulose recited in the instant claims, embraces a moisture content < 15% recited in instant Claim 11, and embraces the temperature during the heat treatment in the range 80-200ºC recited in instant Claim 8.  No specific cooling temperature is specified in the Mukai et al publication, but does appear to 
The instantly claimed method for making a film differs from the film preparation disclosed in the Mukai et al JP publication by claiming heating the film quickly with flame treatment and plasma treatment.
However, such heating for preparation of cellulose film is known in the art as suggested in the Kim et al US publication.  The Kim et al US publication discloses that cellulose acetate film may be subjected to surface treatment, which is generally performed to improve adhesiveness of the cellulose acetate film.  Kim et al discloses that the surface treatment by be executed by glow discharging, UV irradiation, corona discharge, and flame treatment (see paragraph no. [0066]), which embraces the flame treatment recited in instant Claim 1.  The corona discharge mentioned in the Kim et al patent is another name for plasma treatment. 
Applicants amended Claim 1 to recite that the heat treatment of the film is shorter than 10s (i.e., 10 seconds).
The Dowell et al patent discloses treatment of regenerated cellulose casings with activating energy, wherein Example I discloses the cellulose casing being exposed to ultraviolet radiation for about 1.0 second to effect surface treatment (see column 4, lines 5-8).  Also, see Example III of the Dowell et al patent whereby the procedure is the same as Example I except the casing being exposed to a corona discharge.  Example III of the Dowell et al patent discloses the exposure time of the casing to the corona discharge was seconds.  The teachings of Example I and Example III suggests the substitution of ultraviolet radiation with plasma discharge and the exposure of the casing with similar times. The teaching of the Dowell et al patent suggests plasma treatment or heat treatment of cellulose surfaces for shorter than 10s, which embraces current Claim 1.  This teaching in the Dowell et al patent also embraces the heat treatment times recited in current Claims 6, 14-17 and 21.

One of ordinary skill in this art would be motivated to combine the teaching of the Mukai et al JP publication with the teaching of the Kim et al US publication and Dowell et al patent to reject the instant claims since each of the references disclose surface treatments of cellulose material for improve adhesiveness.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the heating used to carry out the preparation of film comprising microfibrillated cellulose in the Mukai et al JP publication with flame treatment or plasma treatment in view of the recognition in the art, as suggested by Kim et al US publication and Dowell et al patent, that flame or plasma treatment allows the surface treatments of cellulose films to have improved adhesiveness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on all the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
No claim has been allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623